Exhibit 10.1

SERENA SOFTWARE, INC.

AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(RETENTION AWARD)

Participant:

Grant Date:

Number of Restricted Stock Units:

This Restricted Stock Unit Agreement (this “Agreement”), effective as of the
“Grant Date” set forth above, is between Serena Software, Inc. (the “Company”)
and the Participant whose name is set forth above, and is issued pursuant to the
Serena Software, Inc. Amended and Restated 2006 Stock Incentive Plan (as amended
from time to time, the “Plan”).

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the same meaning set forth in the Plan.

2. Grant of Units. The Company hereby grants the number of Restricted Stock
Units set forth above to the Participant. Each unit represents the right to
receive one share of Common Stock (a “Share”) upon the expiration or termination
of the Restricted Period (as defined below), subject to the terms, conditions
and restrictions set forth in the Plan, this Agreement and the Management
Stockholders Agreement. The Participant’s interest in the Restricted Stock Units
shall be that of a general, unsecured creditor of the Company.

3. Restricted Period. The “Restricted Period” shall mean the period beginning on
the Grant Date and expiring on the third anniversary thereof. Except as
otherwise provided in Section 6, upon the expiration or termination of the
Restricted Period, the Restricted Stock Units granted hereunder shall (to the
extent not previously vested) vest in full and Shares in respect thereof shall
be issued to the Participant in accordance with Section 15 hereof.

4. Restrictions on Transfer During Restricted Period. Unless otherwise permitted
by the Committee, the Restricted Stock Units may not be sold, assigned,
transferred, pledged, hypothecated, loaned, or otherwise disposed of, and during
the Participant’s lifetime the Participant’s rights with respect to the
Restricted Stock Units shall be exercised only by such Participant or by his or
her guardian or legal representative, except that the Restricted Stock Units may
be transferred by will or by the laws of descent and distribution. Any sale,
assignment, transfer, pledge, hypothecation, loan or other disposition other
than in accordance with this Section 4 shall be null and void.

5. Change in Control or Initial Public Offering During Restricted Period

(a) Subject to Section 8, if a Change in Control or an Initial Public Offering
(as defined below) occurs during the Restricted Period (each, a “Liquidity
Event”), one hundred percent (100%) of the Restricted Stock Units that are
unvested as of immediately prior to such Liquidity Event will vest immediately
prior to the occurrence of such Liquidity Event. Shares in respect of any
Restricted Stock Units that vest in accordance with this Section 5 shall be
issued to the Participant in accordance with Section 15.



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Initial Public Offering” shall mean an
initial public offering of the Company of at least 25% of the outstanding shares
of Common Stock, or that results in gross proceeds to the Company equal to or
greater than $25,000,000. For the avoidance of doubt, any subsequent public
offering of the Company will be combined with the Initial Public Offering of the
Company in order to determine whether the 25% threshold contained in the
preceding sentence has been surpassed.

6. Termination of Continuous Service During Restricted Period. In the event that
the Participant’s Continuous Service terminates or is terminated for any reason
during the Restricted Period, the Participant shall automatically forfeit all of
the then outstanding Restricted Stock Units that have not previously vested
pursuant to Section 5 and all of the Participant’s rights hereunder shall cease.

7. Dividends. If the Company shall pay a cash dividend on its Common Stock, the
Participants shall not be entitled to any cash dividend equivalent payments in
respect of or corresponding to the Restricted Stock Units.

8. Changes in Common Stock. In the event of any change in the number and kind of
outstanding shares of Common Stock by reason of any recapitalization,
reorganization, merger, consolidation, stock dividend, stock split, reverse
stock split, or any extraordinary distribution or extraordinary dividend to
holders of Common Stock (whether paid in cash or otherwise), or any similar
change affecting the Common Stock, the Committee shall make an appropriate
adjustment in (i) the applicable Vesting Thresholds so that such Vesting
Thresholds appropriately reflect the impact of such change on the Common Stock
and (ii) the number and terms of the Restricted Stock Units subject to this
Agreement so that, after such adjustment, the Restricted Stock Units shall
represent a right to receive the same consideration (or if such consideration is
not available, other consideration of the same value) that the Participant would
have received in connection with such recapitalization, reorganization, merger,
consolidation, stock split or any similar change if the Participant had owned on
the applicable record date a number of shares of Common Stock equal to the
number of Restricted Stock Units subject to this Agreement prior to such
adjustment.

9. No Right to Continued Employment. Nothing in this Agreement or the Plan shall
be interpreted or construed to confer upon the Participant any right to
continued employment by the Company or any of its subsidiaries, nor shall this
Agreement or the Plan interfere in any way with the right of the Company or any
of its subsidiaries to terminate the Participant’s employment at any time for
any reason whatsoever, whether or not with cause.

10. No Rights as a Stockholder. The Participant’s interest in the Restricted
Stock Units shall not entitle the Participant to any rights as a stockholder of
the Company. The Participant shall not be deemed to be the holder of, or have
any of the rights and privileges of a stockholder of the Company in respect of,
the Shares unless and until such Shares have been issued to the Participant in
accordance with Section 15.

 

2



--------------------------------------------------------------------------------

11. General Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation to issue or transfer the Shares
as contemplated by this Agreement unless and until such issuance or transfer
shall comply with all relevant provisions of law and the requirements of any
stock exchange on which the Common Stock is listed for trading.

12. Legend on Certificates. The certificates representing the Shares issued in
respect of vested Restricted Stock Units shall be subject to such stop transfer
orders and other restrictions as the Committee or the Company may determine is
required by the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, any
applicable federal or state laws and the Company’s Certificate of Incorporation
and Bylaws, and the Committee or the Company may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
In addition, the Shares issued in respect of vested Restricted Stock Units shall
bear such legends as may be provided for under the Management Stockholders
Agreement.

13. Securities Laws. Upon the acquisition of any Shares issued in respect of
vested Restricted Stock Units, the Participant will make or enter into such
written representations, warranties and agreements as the Committee or the
Company may reasonably request in order to comply with applicable securities
laws or with this Agreement.

14. Notices. Any notice under this Agreement shall be addressed to the Company
in care of its General Counsel, addressed to the principal executive officer of
the Company and to the Participant at the address last appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.

15. Issuance of Shares. Upon the vesting of the Restricted Stock Units
hereunder, subject to payment by the Participant of any applicable taxes in
accordance with Section 16 of this Agreement, the Company shall, as soon as
reasonably practicable (and no later than 10 calendar days following the date
the Restricted Stock Units become vested, but subject to any delay necessary to
comply with Sections 11 or 25 hereof), issue the corresponding Shares to the
Participant. The Company shall not be required to deliver any fractional Shares,
but shall pay to the Participant, in lieu thereof, an amount in cash equal to
the Fair Market Value as of the date the restrictions lapse of such fractional
Share. Notwithstanding the provisions of this Section 15, if the Restricted
Stock Units have been transferred in accordance with the provisions of Section 4
prior to the issuance of the Shares to the Participant in accordance with this
Section, then the issuance of the Shares and any payment in lieu of fractional
Shares shall be made to the transferee(s).

16. Tax Withholding. As a condition to the Company’s issuance of any Shares as
provided in Section 15, the Participant must remit to the Company an amount
sufficient to satisfy Federal, state, local or foreign withholding tax
requirements. The payment shall, at the Participant’s election and subject to
such procedures as the Committee or the Company may

 

3



--------------------------------------------------------------------------------

require, be in (i) cash, (ii) a reduction in the number of Shares otherwise
issuable or deliverable to the Participant pursuant to this Agreement having a
Fair Market Value equal to the minimum statutory withholding, or (iii) a
combination of clauses (i) and (ii); provided, that if the Participant has not
made satisfactory arrangements to satisfy the applicable tax withholding
requirements prior to the vesting date of any Restricted Stock Units, then the
Company shall satisfy such tax withholding requirements in accordance with
clause (ii) hereof or by withholding the applicable amount from any other
payment due to the Participant. The value of any Shares delivered or withheld as
payment in respect of withholding tax requirements shall be determined by
reference to the Fair Market Value of such Shares as of the date of such
withholding or delivery.

17. Award Subject to Plan and Management Stockholders Agreement. The Participant
hereby acknowledges that the Participant has received and read a copy of the
Plan and agrees that the Participant will contemporaneously with the grant of
the Restricted Stock Units enter into and be bound by (or has already entered
into and is bound by) the Management Stockholders Agreement. The Restricted
Stock Units and the Shares received upon vesting of the Restricted Stock Units
are subject to the Plan and the Management Stockholders Agreement. The terms and
provisions of the Plan and the Management Stockholders Agreement, as each may be
amended from time to time, are hereby incorporated by reference. In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan or the Management Stockholders Agreement, the applicable
terms and provisions of the Plan or the Management Stockholders Agreement will
govern and prevail. In the event of a conflict between any term or provision of
the Plan and any term or provision of the Management Stockholders Agreement, the
applicable terms and provisions of the Management Stockholders Agreement will
govern and prevail.

18. Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but, subject
to the terms and conditions of the Plan and this Agreement, only by a written
instrument executed by the parties hereto.

19. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

20. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware without
giving effect to the conflicts of laws principles thereof.

21. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Participant or the Participant’s legal representatives. All
obligations imposed upon the Participant and all rights granted to the Company
under this Agreement shall be final, binding and conclusive upon the
Participant’s heirs, executors, administrators and successors.

 

4



--------------------------------------------------------------------------------

22. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participant, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Stock Units. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
and this Agreement.

23. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Participant and Company for all purposes.

24. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Restricted Stock
Units contemplated hereunder, the Participant expressly acknowledges that:
(a) the Plan is discretionary in nature and may be suspended or terminated by
the Company at any time; (b) the grant of Restricted Stock Units is a one-time
benefit that does not create any contractual or other right to receive future
grants of restricted stock units, or benefits in lieu of restricted stock units;
(c) all determinations with respect to future grants of restricted stock units,
if any, including the grant date, the number of Shares granted and the
restricted period, will be at the sole discretion of the Company or Committee;
(d) the Participant’s participation in the Plan is voluntary; (e) the value of
the Restricted Stock Units is an extraordinary item of compensation that is
outside the scope of the Participant’s employment contract, if any, and nothing
can or must automatically be inferred from such employment contract or its
consequences; (f) grants of restricted stock units are not part of normal or
expected compensation for any purpose and are not to be used for calculating any
severance, resignation, redundancy, or end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and the
Participant waives any claim on such basis; and (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty. In
addition, the Participant understands, acknowledges and agrees that the
Participant will have no rights to compensation or damages related to restricted
stock unit proceeds in consequence of the termination of the Participant’s
employment for any reason whatsoever and whether or not in breach of contract.
For the avoidance of doubt, this Section 24 does not limit any contractual
rights that the Participant may have pursuant to any other written agreement the
Participant has previously entered into with the Company.

25. Section 409A. This Agreement is intended to be exempt from and/or comply
with the provisions of Section 409A of the Code and any regulations or other
pronouncements promulgated thereunder (“Section 409A”). Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A, including, without limitation, by delaying the issuance of
the Shares contemplated hereunder. Notwithstanding anything herein to the
contrary, if at the time of a Participant’s “Separation from Service” within the
meaning of Section 409A, the Participant is a “specified employee” as defined in
Section 409A and a delay

 

5



--------------------------------------------------------------------------------

in the issuance of Shares as a result of such Separation from Service is
necessary in order to prevent any accelerated or additional tax under
Section 409A, then the Committee shall delay such issuance until the date that
is six months and one day following the Participant’s Separation from Service
(or the earliest date as is permitted under Section 409A). The Committee shall
implement the provisions of this Section 25 in good faith; provided, that
neither the Company, the Committee, the Board, nor any of the Company’s or its
subsidiaries’ or Affiliates’ employees or representatives shall have any
liability to Participants with respect to this Section 25, including any
liability to compensate the Participant for the delay in issuance (through
payment of interest or otherwise).

26. Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Company may elect to issue or deliver such Shares in book entry form in lieu of
certificates.

27. Acceptance. This Agreement shall not be enforceable until it has been
executed by the Participant.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

By:   SERENA SOFTWARE INC.  

 

  By:   Its:

Acknowledged and Agreed

as of the date first written above:

 

 

Print Name:

SPOUSAL CONSENT (if applicable):

The undersigned spouse of the Participant has read and hereby approves the terms
and conditions of this Agreement. In consideration of the Company granting his
or her spouse the Restricted Stock Units, the undersigned hereby agrees to be
irrevocably bound by the terms and conditions of the Plan, this Agreement and
the Management Stockholders Agreement and, if the undersigned resides in a
community property state, further agrees that any community property interest
shall be similarly bound.

                                                                   
                           (Signature of Spouse)

Print Name:

Date:

 

7